
	
		I
		112th CONGRESS
		1st Session
		H. R. 1749
		IN THE HOUSE OF REPRESENTATIVES
		
			May 5, 2011
			Ms. Slaughter (for
			 herself, Mr. DeFazio,
			 Mr. Michaud,
			 Ms. Moore,
			 Mr. Jones,
			 Mr. Dingell,
			 Mr. Higgins,
			 Mr. Lipinski,
			 Mr. Tonko,
			 Ms. Sutton,
			 Mr. Hinchey,
			 Mr. Kildee,
			 Mr. Johnson of Georgia,
			 Mr. Hastings of Florida,
			 Mr. Kucinich,
			 Mr. Filner,
			 Ms. Kaptur,
			 Mr. McIntyre,
			 Mr. Kissell,
			 Ms. DeLauro,
			 Mr. Ryan of Ohio,
			 Ms. Clarke of New York,
			 Mr. Garamendi,
			 Mr. Lewis of Georgia,
			 Ms. Pingree of Maine,
			 Mr. Jackson of Illinois,
			 Mr. Braley of Iowa,
			 Mr. Critz,
			 Mr. Grijalva,
			 Mr. Clay, Mr. Gene Green of Texas,
			 Mr. Israel,
			 Mr. Olver,
			 Mr. George Miller of California,
			 Ms. Woolsey, and
			 Mr. Capuano) introduced the following
			 bill; which was referred to the Committee
			 on Ways and Means
		
		A BILL
		To enhance reciprocal market access for United States
		  domestic producers in the negotiating process of bilateral, regional, and
		  multilateral trade agreements.
	
	
		1.Short titleThis Act may be cited as the
			 Reciprocal Market Access Act of
			 2011.
		2.Findings and
			 purpose
			(a)FindingsCongress
			 finds the following:
				(1)One of the
			 fundamental tenets of the World Trade Organization (WTO) is reciprocal market
			 access. This principle is underscored in the Marrakesh Agreement Establishing
			 the World Trade Organization which called for entering into reciprocal
			 and mutually advantageous arrangements directed to the substantial reduction of
			 tariffs and other barriers to trade and to the elimination of discriminatory
			 treatment in international trade relations.
				(2)The American people have a right to expect
			 that the promises that trade negotiators and policy makers offer in terms of
			 the market access opportunities that will be available to United States
			 businesses and their employees if trade agreements are reached, will, in fact,
			 be realized. A results-oriented approach must form the basis of future trade
			 negotiations that includes verification procedures to ensure that the promised
			 market access is achieved and that reciprocal trade benefits result.
				(3)With each subsequent round of bilateral,
			 regional, and multilateral trade negotiations, tariffs have been significantly
			 reduced or eliminated for many manufactured goods, leaving nontariff barriers
			 as the most pervasive, significant, and challenging barriers to United States
			 exports and market opportunities.
				(4)The United States
			 market is widely recognized as one of the most open markets in the world.
			 Average United States tariff rates are very low and the United States has
			 limited, if any, nontariff barriers.
				(5)Often the only
			 leverage the United States has to obtain the reduction or elimination of
			 nontariff barriers imposed by foreign countries is to negotiate the amount of
			 tariffs the United States imposes on imports from those foreign
			 countries.
				(6)Under the current
			 negotiating process, negotiations to reduce or eliminate tariff barriers and
			 nontariff barriers are separate and self-contained, meaning that tradeoffs are
			 tariff-for-tariff and nontariff-for-nontariff. As a result, a tariff can be
			 reduced or eliminated without securing elimination of the real barrier or
			 barriers that deny United States businesses access to a foreign market.
				(b)PurposeThe purpose of this Act is to require that
			 United States trade negotiations achieve measurable results for United States
			 businesses by ensuring that trade agreements result in expanded market access
			 for United States exports and not solely the elimination of tariffs on goods
			 imported into the United States.
			3.Limitation on
			 authority to reduce or eliminate rates of duty pursuant to certain trade
			 agreements
			(a)LimitationNotwithstanding
			 any other provision of law, on or after the date of the enactment of this Act,
			 the President may not agree to a modification of an existing duty that would
			 reduce or eliminate the bound or applied rate of such duty on any product in
			 order to carry out a trade agreement entered into between the United States and
			 a foreign country until the President transmits to Congress a certification
			 described in subsection (b).
			(b)CertificationA
			 certification referred to in subsection (a) is a certification by the President
			 that—
				(1)the United States
			 has obtained the reduction or elimination of tariff and nontariff barriers and
			 policies and practices of the government of a foreign country described in
			 subsection (a) with respect to United States exports of any product identified
			 by United States domestic producers as having the same physical characteristics
			 and uses as the product for which a modification of an existing duty is sought
			 by the President as described in subsection (a); and
				(2)a violation of any
			 provision of the trade agreement described in subsection (a) relating to the
			 matters described in paragraph (1) is immediately enforceable in accordance
			 with the provisions of section 4.
				4.Enforcement
			 provisions
			(a)Withdrawal of
			 tariff concessionsIf the President does agree to a modification
			 described in section 3(a), and the United States Trade Representative
			 determines pursuant to subsection (c) that—
				(1)a
			 tariff or nontariff barrier or policy or practice of the government of a
			 foreign country described in section 3(a) has not been reduced or eliminated,
			 or
				(2)a
			 tariff or nontariff barrier or policy or practice of such government has been
			 imposed or discovered,
				the
			 modification shall be withdrawn until such time as the United States Trade
			 Representative submits to Congress a certification described in section
			 3(b)(1).(b)Investigation
				(1)In
			 generalThe United States Trade Representative shall initiate an
			 investigation if an interested party files a petition with the United States
			 Trade Representative which alleges the elements necessary for the withdrawal of
			 the modification of an existing duty under subsection (a), and which is
			 accompanied by information reasonably available to the petitioner supporting
			 such allegations.
				(2)Interested party
			 definedFor purposes of paragraph (1), the term interested
			 party means—
					(A)a manufacturer, producer, or wholesaler in
			 the United States of a domestic product that has the same physical
			 characteristics and uses as the product for which a modification of an existing
			 duty is sought;
					(B)a certified union or recognized union or
			 group of workers engaged in the manufacture, production, or wholesale in the
			 United States of a domestic product that has the same physical characteristics
			 and uses as the product for which a modification of an existing duty is
			 sought;
					(C)a trade or business association a majority
			 of whose members manufacture, produce, or wholesale in the United States a
			 domestic product that has the same physical characteristics and uses as the
			 product for which a modification of an existing duty is sought; and
					(D)a member of the
			 Committee on Ways and Means of the House of Representatives or a member of the
			 Committee on Finance of the Senate.
					(c)Determination by
			 USTRNot later than 45 days after the date on which a petition is
			 filed under subsection (b), the United States Trade Representative
			 shall—
				(1)determine whether
			 the petition alleges the elements necessary for the withdrawal of the
			 modification of an existing duty under subsection (a); and
				(2)notify the
			 petitioner of the determination under paragraph (1) and the reasons for the
			 determination.
				5.Market access
			 assessment by International Trade Commission
			(a)In
			 generalThe International
			 Trade Commission shall conduct an assessment of the impact of each proposed
			 trade agreement between the United States and a foreign country on tariff and
			 nontariff barriers and policies and practices of the government of the foreign
			 country with respect to United States exports of any product identified by
			 United States domestic producers as having the same physical characteristics
			 and uses as the product for which a modification of an existing duty is sought
			 by the President as described in section 4(a).
			(b)IdentificationIn conducting the assessment under
			 subsection (a), the International Trade Commission shall identify the tariff
			 and nontariff barriers and policies and practices for such products that exist
			 in the foreign country and the expected opportunities for exports from the
			 United States to the foreign country if existing tariff and nontariff barriers
			 and policies and practices are eliminated.
			(c)ConsultationIn conducting the assessment under
			 subsection (a), the International Trade Commission shall, as appropriate,
			 consult with and seek to obtain relevant documentation from United States
			 domestic producers of products having the same physical characteristics and
			 uses as the product for which a modification of an existing duty is sought by
			 the President as described in section 4(a).
			(d)ReportNot later than 45 days before the date on
			 which negotiations for a proposed trade agreement described in subsection (a)
			 are initiated, the International Trade Commission shall submit to the United
			 States Trade Representative, the Secretary of Commerce, and Congress a report
			 on the proposed trade agreement that contains the assessment under subsection
			 (a) conducted with respect to such proposed trade agreement. The report shall
			 be submitted in unclassified form, but may contain a classified annex if
			 necessary.
			
